NUMBER
13-11-00064-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
KEIONDRA TAMIKA ALLEN,                                                       Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                           On
appeal from the 329th District Court 
of Wharton County,
Texas.
 

 
                               MEMORANDUM
OPINION
 
                      Before Justices
Garza, Benavides, and Vela
Memorandum Opinion
Per Curiam
 
Appellant,
Keiondra Tamika Allen, attempts to appeal her conviction for aggravated assault. 
The trial court has certified that Athe defendant has waived the right of
appeal.@  See Tex. R. App. P. 25.2(a)(2).
 




On
February 2, 2011, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to appeal;
and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
February 5, 2011, counsel filed a letter brief with this Court.  Counsel=s response does not establish that the certification
currently on file with this Court is incorrect or that appellant otherwise has
a right to appeal.  
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is DISMISSED.  
 
 
PER
CURIAM
 
Do not publish.  See Tex. R. App. P. 47.2(b).
 
Delivered and filed the
24th day of February, 2011.